Exhibit 10.13

FIRST SUPPLEMENT TO TRADEMARK SECURITY AGREEMENT

This FIRST SUPPLEMENT TO TRADEMARK SECURITY AGREEMENT (this “Supplement”) made
as of August 9, 2018, by Endologix, Inc., a Delaware corporation (“Endologix” or
“Borrower”), and TriVascular, Inc., a Delaware corporation (“TriVascular”;
TriVascular and Endologix are each individually a “Grantor” and collectively
“Grantors”), in favor of Deerfield Private Design Fund IV, L.P., in its capacity
as Agent for the Secured Parties (each as defined in the Facility Agreement
referenced below) (in such capacity, “Grantee”):

W I T N E S S E T H

WHEREAS, Borrower, the other Loan Parties (including TriVascular) from time to
time party thereto, the financial institutions from time to time party thereto
as Lenders and Grantee have entered into that certain Amended and Restated
Facility Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Facility Agreement”),
pursuant to which Grantee and the Lenders have agreed, subject to the terms and
conditions thereof, to make certain loans to, and other credit accommodations in
favor of, Borrower (collectively, the “Loans”).

WHEREAS, pursuant to the terms of that certain Amended and Restated Guaranty and
Security Agreement dated as of the date hereof, by and among Grantee, Grantors
and the other Loan Parties from time to time party thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”), Grantors have granted to Grantee, for its
benefit and the benefit of the other Secured Parties, a security interest and
Lien upon substantially all assets (including the Collateral) of Grantors,
including all right, title and interest of Grantors in, to and under all now
owned and hereafter acquired (a) trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, logos and other source or business identifiers of each
Grantor, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof (all of the foregoing in clauses (a) and (b),
collectively, together with “Trademarks” as defined in the Guaranty and Security
Agreement, “Trademarks”), together with the goodwill of the business symbolized
by Grantors’ Trademarks, and all income, royalties, damages and payments with
respect to the foregoing, to secure the payment of all Secured Obligations, in
each case other than Excluded Property.

WHEREAS, Grantors and Grantee are parties to that certain Trademark Security
Agreement, dated April 3, 2017 (as the same heretofore may have been and
hereafter may be amended, restated, supplemented or otherwise modified from time
to time, the “Trademark Security Agreement”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantors agree to supplement the Trademark Security Agreement as
follows:

1. Incorporation of Facility Agreement, Guaranty and Security Agreement and
Trademark Security Agreement. The representations and warranties contained in
the Facility Agreement, the Guaranty and Security Agreement and the Trademark
Security Agreement to the extent applicable to Grantors are hereby incorporated
herein in their entirety by this reference thereto. The provisions of Sections
1.2 and 6.4 of the Facility Agreement are incorporated herein by reference
thereto mutatis mutandis. Unless otherwise noted herein, all capitalized terms
used herein but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Guaranty and Security Agreement, or if not defined
therein, in the Facility Agreement. In the event of a conflict between a
provision of the Guaranty and Security Agreement and a provision of this
Supplement (or the Trademark Security Agreement as amended and/or supplemented
by this Supplement), the provision of the Guaranty and Security Agreement shall
control.

2. Grant and Reaffirmation of Grant of Security Interests. To secure the payment
of the Secured Obligations, Grantors hereby grant to Grantee, for its benefit
and the benefit of the other Secured Parties, and hereby reaffirm their prior
grant pursuant to the Guaranty and Security Agreement and the Trademark Security
Agreement of, a continuing Lien on and security interest in Grantors’ entire
right, title and interest in and to the following (all of the following items or
types of property being herein collectively referred to as the “Trademark
Collateral”), whether now owned or existing or hereafter created, acquired or
arising:

(a) each Trademark listed on Schedule A annexed hereto and all other Trademarks,
together with any reissues, continuations or extensions thereof, all of the
goodwill of the business connected with the use of, and symbolized by, each such
Trademark, and all proceeds and products with respect to the foregoing; and

(b) all income, royalties, damages and payments relating to the foregoing,
including without limitation, damages payable with respect to any claim by
Grantors against third parties for past, present or future (i) infringement or
dilution of each such Trademark, or (ii) injury to the goodwill associated with
each such Trademark, and all proceeds and products with respect to the
foregoing.

Notwithstanding the foregoing, no Trademark Collateral shall include any
Excluded Property.

3. Incorporation of the Trademark Security Agreement. The terms and provisions
of the Trademark Security Agreement are hereby incorporated by reference, and
this Supplement shall be considered an amendment and supplement to and part of
the Trademark Security Agreement, all of the provisions of which Trademark
Security Agreement are and remain in full force and effect. Any reference after
the date hereof in any Loan Document to the Trademark Security Agreement shall
be a reference to the Trademark Security Agreement as amended and supplemented
by this Supplement.



--------------------------------------------------------------------------------

4. Reaffirmation of Obligations. Each Grantor hereby reaffirms its obligations
(including, without limitation, the Obligations (including any Non-Callable Make
Whole Amount, any CoC Fee and any Exit Payment)) under the Trademark Security
Agreement, the Guaranty and Security Agreement and all other Loan Documents.
Each Grantor hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Trademark Security Agreement, the
Security Agreement or any other Loan Document, to Grantee (for the benefit of
the Secured Parties), as collateral security for the obligations (including,
without limitation, the Obligations (including any Non-Callable Make Whole
Amount, any CoC Fee and any Exit Payment)) under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral (including, without limitation, the
Trademark Collateral (as defined in the Trademark Security Agreement))
heretofore pledged as security for such obligations (including, without
limitation, the Obligations (including any Non-Callable Make Whole Amount, any
CoC Fee and any Exit Payment)), continue to be and remain collateral for such
obligations (including, without limitation, the Obligations (including any
Non-Callable Make Whole Amount, any CoC Fee and any Exit Payment)) from and
after the date hereof.

5. Ratification. Each Grantor hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Trademark Security Agreement effective
as of the date hereof and as amended hereby.

6. Governing Law. This Supplement is governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such State.

7. Counterparts. This Supplement may be executed in several counterparts, and by
each Party on separate counterparts, each of which and any photocopies,
facsimile copies and other electronic methods of transmission thereof shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

ENDOLOGIX, INC.

By:   /s/ Vaseem Mahboob Name:   Vaseem Mahboob Title:   Chief Financial Officer

First Supplement to Trademark Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has duly executed this Supplement as of the
date first written above.

 

TRIVASCULAR, INC.

By:   /s/ Vaseem Mahboob Name:   Vaseem Mahboob Title:   Chief Financial Officer
and Secretary

First Supplement to Trademark Security Agreement



--------------------------------------------------------------------------------

Agreed and accepted as of

the date first written above:

 

DEERFIELD PRIVATE DESIGN FUND IV, L.P., as Agent and Grantee By: Deerfield Mgmt
IV, L.P., General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  
/s/ David J. Clark Name:   David J. Clark Title:   Authorized Signatory

First Supplement to Trademark Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Mark

  

Application No.

  

Application Date

  

Registration No.

  

Registration Date

  

Status of Mark

  

Owner/

Applicant

DURAPLY    86362822    8/11/14    5433696    3/27/18    Registered    Endologix,
Inc. EVAS FORWARD    86116940    11/12/13    5306786    10/10/17    Registered
   Endologix, Inc. VELA    85857988    2/22/13    5296578    9/26/17   
Registered    Endologix, Inc. ANGIOTIP    85767055    10/30/12    5205176   
5/16/17    Registered    Endologix, Inc. ACTIVESEAL    85518608    1/17/12   
5396605    2/6/18    Registered    Endologix, Inc. OVATION ALTO    86047894   
8/26/13    5195890    5/2/17    Registered    TriVascular, Inc. DESIGN ONLY   
86854470    12/18/18    N/A    N/A    Published (Pending) – Intent to Use   
Endologix, Inc. ALLEGRO    86758465    9/16/15    N/A    N/A    Published
(Pending) – Intent to Use    TriVascular, Inc. VERTA    87116482    7/26/16   
N/A    N/A    Pending (Intent to use)    Endologix, Inc.